Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	DETAILED ACTION
This action is in response to the applicant's communication filed on 01/10/2022. In virtue of this communication, claims 1-26 filed on 01/10/2022 are currently pending in the instant application.
Claims 2, 15, and 21-24 have been cancelled.                
                                             

  Information Disclosure Statement
The information Disclosure statement (IDS) form PTO-1449, filed on 01/06/2022 and 01/10/2022 are in compliance with the provisions of CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.


Drawings
The drawings were received on 10/28/2021 have been reviewed by Examiner and they are acceptable.


Claim Objections
Claim14 is objected to because of the following informalities:  limitation “a second image acquisition device of;” has typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, limitation “substantially the same”, is an approximation terminology which makes the claim limitations unclear. It is not clear whether the wavelengths are completely the same or not or in what degree they are similar. Please clarify.

Double Patenting
           The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir.1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant independent claims 1(system) and 14 (method) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over corresponding similar independent claims 1(system) and 14 (method) of US Patent No. 11,188776 The conflicting claims are not identical because the embodiments of claims 1 and 14  omit steps not explicitly required by the embodiment of instant claims.  However, the conflicting claims are not patentably distinct from each other because:
·       Instant claims 1 and 14 and claims 1 and 14 recite common subject matter;
·       Instant claims 1 and 14, which recite the open ended transitional phrase “comprising,” does not preclude the difference in steps recited by claims 1 and 14, and
·       the elements of instant claims 1 and 14 are obvious over claims 1 and 14 and completely anticipate the subject matter of instant claim, and “anticipation is the epitome of obviousness” Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983) (citing In re Fracalossi, 681F.2d 792, 215 USPQ 569 (CCPA 1982)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 10-12, 14, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zelenskiy et al. (US 11,113841,) Further in view of Tsutsumi (US 20150278996.)

As per claim 1, an automated license plate recognition system comprising: “acquiring at least a first image of a license plate;”(Zelenskiy, Col. 12, line 22 discloses capturing plurality of images containing the license plates.)
 “and acquiring at least a second image of the license plate;” (Zelenskiy, Col. 12, line 22 discloses capturing plurality of images containing the license plates.)
 “at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for :obtaining the first image and the second image of the license plate;” (Zelenskiy, Col. 12, line 22-25 discloses obtaining the captured plurality of images containing the license plates to be processed by the system.)
 “determining a three-dimensional position of the license plate relative to the at least one camera unit based on stereoscopic image processing of the first image and the second image,” (Zelenskiy, Col. 12, lines 22-25 discloses the system uses the obtained plurality of images to determine the 3D position of each vehicle license plate in each image.)
 “wherein determining the three-dimensional position of the license plate comprises: locating the license plate in the first image and the second image;” (Zelenskiy, Col. 12, lines 22-25 discloses the system uses the obtained plurality of images to determine the 3D position of each vehicle license plate in each image.)
“and determining the three-dimensional position of the license plate based on the license plate located in the first image and the second image, and configuration information of the first image acquisition device and the second image acquisition device” (Zelenskiy, Col. 18, lines 7-12 discloses the creation of 3D representation needs camera calibration, and Col. 12, lines 22-25 discloses the system uses the obtained plurality of images to determine the 3D position of each vehicle license plate in each image.)
Furthermore a different embodiment of Zelenskiy discloses “first image acquisition device, and second image acquisition device” (Zelenskiy, Col. 2, lines 55-57 discloses multiple cameras may be mounted to monitor the parking lot, and sometimes the cameras may have overlapping fields of view. 
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the various embodiments of reference Zelenskiy, wherein the combination would allow for the system of the claim to include multiple cameras to make the additional adjustment to detect the location of the license plate. One skilled in the art would have been motivated to modify Zelenskiy in this manner in order to precisely detect and track a car in the images. Therefore, one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
However Zelenskiy is silent on disclosing the following which would have been obvious in view of Tsutsumi form similar field of endeavor “at least one camera unit comprising: a first image acquisition device and a second image acquisition device”(Refer to Tsutsumi, figure 1, ¶[0025] discloses a color image capture unit 101 acquires a color image. A monochrome image capture unit 102 acquires a monochrome image. Further see figure 9.)
Further Zelenskiy as modified by Tsutsumi also discloses “at least one processing unit; and at least one non-transitory computer-readable memory having stored thereon program instructions executable by the at least one processing unit for: (Tsutsumi figure 2.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Tsutsumi technique of using multiple cameras for detection of an object into Zelenskiy technique to provide the known and expected uses and benefits of technique over license plate boundary detection in images technique of Zelenskiy. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Tsutsumi to Zelenskiy in order toprovide images with higher quality for object detection. (Refer to Tsutsumi ¶[0008].)

Claim 14 has been analyzed and are rejected for the reasons indicated in claim 1 above. Additionally, the rationale and motivation to combine the Zelenskiy and Tsutsumi references, presented in rejection of claim 1, apply to this claim.  

As per claim 10,  in view of claim 1, page 4 of 8Appl. No. 17/512,870 Zelenskiy as modified by Tsutsumi  discloses “wherein the first image acquisition device is a first monochrome camera, the second image acquisition device is a second monochrome camera”( Tsutsumi, figure 9, section 911 and 909 , ¶[0068-0069] discloses two monochrome image capture units 909 and 911.)
Amdt. dated January 10, 2022 “the first camera and the second camera having substantially a same wavelength sensitivity, the first image is a first monochrome image, and the second image is a second monochrome image.” (Tsutsumi ¶[0069], discloses two pieces of monochrome image data Ig(n,i,j), which have been captured by the monochrome image capture units 909 and 911, are input. In this case, n is the index of the monochrome image capture unit and takes the values of n=1, 2.)  

As per claim 11, in view of claim 1, “wherein the at least one camera unit further comprises the at least one processing unit and the at least one non-transitory computer- readable memory.”  (Tsutsumi, figure 2.)

As per claim 12, in view of claim 1, “wherein the system further comprises an external computing device in communication with the at least one camera unit, the external computing device comprising the at least one processing unit and the at least one non-transitory computer-readable memory.”  (Refer to Zelenskiy figure 6, shows external computing device with processing unit and a computer readable medium.)

As per claim 25, in view of claim 1, “wherein locating the license plate in the first image and the second image comprises determining a first position of the license plate in the first image and a second position of the license plate in the second image, and wherein determining the three- dimensional position of the license plate comprises determining the three-dimensional position of the license plate based on a difference between the first position of the license plate in the first image and the second position of the license plate in the second image and the configuration information of the first image acquisition device and the second image acquisition device.” ( Zelenskiy, Col. 11, lines 22-28 discloses the transformation model may also take into account that the pixelated height (e.g., location) of the license plate 407 as shown in each image may change as the license plate 407 distance from the camera varies with movement over time. Col. 18, lines 7-12 discloses the creation of 3D representation needs camera calibration, and Col. 12, lines 22-25 discloses the system uses the obtained plurality of images to determine the 3D position of each vehicle license plate in each image. Col. 11, lines 22-28 discloses the transformation model may also take into account that the pixelated height (e.g., location) of the license plate 407 as shown in each image may change as the license plate 407 distance from the camera varies with movement over time.)

Claim 26  has been analyzed and is rejected for the reasons indicated in claim 25 above.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Zelenskiy et al. (US 11,113841,) Further in view of Tsutsumi (US 20150278996,) further in view of Liu (US 2015/0269731.)

As per claim 13, in view of claim 1, wherein the program instructions are further executable by the at least one processing unit for: page 4 of 8Appl. No. 17/512,870 Amdt. dated January 10, 2022Zelenskiy as modified by Tsutsumi does not explicitly disclose the following which would have been obvious in view of Liu form similar field of endeavor “Preliminary amendment determining an exposure quality level of the license plate in the first image and the second image; selecting one of the first image and the second image based on the exposure quality level of the license plate in the first image and the second image; and identifying the license plate number in the selected one of the first image and the second image.” (Liu, ¶[0027] discloses the image of the vehicle registration plate in the first video frame 1223 matches the preset condition if the area of the image of the vehicle registration plate in the first video frame 1223 is larger than the threshold S1. if the threshold S1 to clearly recognize the vehicle registration plate under the first resolution of 320.times.240 pixels is 3 pixels per centimeter, the processing module 104 will consider that the vehicle registration plate cannot be recognized in the first video frame 1223 correctly. the second video stream 124 having a second resolution higher than the first resolution of 640.times.480 pixels from the video device 12. Since the threshold S2 to clearly recognize the vehicle registration plate shown in the second video stream 124 is 3 pixels per centimeter, the processing module 104 considers that the vehicle registration plate shown in the second video frame 1243 can be recognized clearly. ¶[0028] discloses Since the area of the image of the vehicle registration plate in the first video frame 1223 is 1 pixel per centimeter in relation to the area of the first video frame 1223 and is close to the threshold S1 of 3 pixels per centimeter, the processing module 104 will select a second video stream having a resolution of 640.times.480 pixels to recognize the vehicle registration plate. Further see ¶[0033].)

Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of vehicle license plate recognition into Zelenskiy as modified by Tsutsumi technique to provide the known and expected uses and benefits of Liu technique over license plate boundary detection technique of Zelenskiy as modified by Tsutsumi. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Zelenskiy as modified by Tsutsumi in order to provide higher resolution images with less computation time. (Refer to Liu ¶[0004].)

Allowable Subject Matter
                  Claims 3-9, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and on the pending conditions of the rejected and objected matter set forth in this action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, alone or in combination, fails to teach or suggest the limitations set forth by each of claims 3-9, 16- 20.

	
						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661